EXHIBIT 10.5

 

AMENDMENT ONE TO THE
2005 NON-EMPLOYEE DIRECTOR COMPENSATION PLAN OF
DUKE REALTY CORPORATION

 

This Amendment One to the Duke Realty Corporation 2005 Non-Employee Director
Compensation Plan (the “Plan”), is hereby adopted this 26th day of October,
2005, by Duke Realty Corporation (the “Company”).  Each capitalized term not
otherwise defined herein has the meaning set forth in the Plan.

 

WITNESSETH:

 

WHEREAS, the Company adopted the Plan for the purposes set forth therein; and

 

WHEREAS, pursuant to Section 7.1 of the Plan, the Board has the right to amend
the Plan from time to time; and

 

WHEREAS, the Board has determined that it is in the best interests of the
Company and its shareholders to amend the Plan to (i) determine the number of
shares of Common Stock granted to each Non-Employee Director as quarterly Base
Retainer based on a fixed dollar amount of $60,000 as opposed to the current
fixed share amount, (ii) increase from $25,000 to $35,000 the dollar value of
the annual restricted stock unit awards, (iii) increase the fees paid for
attendance at certain Board committee meetings from $500 to $1,000, and
(iv) increase the Supplemental Retainer paid to the Chair of the Audit Committee
from $7,500 to $10,000; and

 

WHEREAS, the Board has approved and authorized this Amendment One to the Plan;

 

NOW, THEREFORE, pursuant to the authority reserved to the Board under
Section 7.1 of the Plan, the Plan is hereby amended, effective as of the date
hereof, in the following particulars:

 

1. The first paragraph of Section 5.1 of the Plan hereby is amended by deleting
the existing paragraph in its entirety and substituting the following:

 

“5.1.        BASE RETAINER.  Each Eligible Participant shall be paid a Base
Retainer for service as a director during each Plan Year.  The amount and form
of payment of the Base Retainer shall be established from time to time by the
Board.  Until changed by the Board, the Base Retainer shall be paid in Shares,
subject to availability under the Equity Incentive Plan.  Unless deferred
pursuant to the Directors’ Deferred Compensation Plan, the Base Retainer shall
be paid on a quarterly basis as soon as practicable following the end of a
calendar quarter for the prior quarter’s service.  The number of Shares to be
granted to an Eligible Participant as Base Retainer for a calendar quarter shall
be determined by dividing $15,000 by the Fair Market Value of one share of
Common Stock as of last business day of the calendar quarter to which the Base
Retainer relates, and rounding up to the nearest whole Share.  A pro-rata Base
Retainer will be paid to any Eligible Participant who joins the Board on a date
other than the beginning of a calendar quarter, based on the number of days
between the date such Non-Employee Director joined the Board and the end of the
applicable calendar quarter.  For example, an Eligible Participant joining the
Board on August 1 would be entitled to 60/91 times the normal Base Retainer for
such partial quarter of service, payable as soon as practical following
September 30th.

 

2.  The chart in Section 5.2(a) of the Plan hereby is amended by increasing the
Supplemental Retainer for the Chair of the Audit Committee from $7,500 to
$10,000.

 

3.  The last sentence of the first paragraph of Section 5.3 of the Plan hereby
is amended by deleting such sentence in its entirety and substituting the
following:

 

--------------------------------------------------------------------------------


 

“Until changed by the Board, the meeting fee for attending a committee meeting
of the Board shall be $1,000.”

 

4.  Section 6.2 of the Plan hereby is amended by replacing the dollar amount
“$25,000” with “$35,000.”

 

All other provisions of the Plan shall remain the same.

 

IN WITNESS WHEREOF, Duke Realty Corporation, by a duly authorized officer, has
executed this Amendment One to the Duke Realty Corporation 2005 Non-Employee
Directors Compensation Plan, this 26th day of October, 2005.

 

 

DUKE REALTY CORPORATION

 

 

 

 

By:

/s/ Dennis D. Oklak

 

 

 

Dennis D. Oklak

 

 

Chairman and Chief Executive Officer

 

--------------------------------------------------------------------------------